Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 1 of 32 PageID: 523




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 UMG RECORDINGS, INC., et al.,

                        Plaintiffs,           Civil Action No. 19-17272 (MAS)
                                                           (ZNQ)
      v.

 RCN TELECOM SERVICES, LLC, et al.,

                        Defendants.



         PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT
      PATRIOT MEDIA CONSULTING, LLC’s MOTION TO DISMISS


 Thomas R. Curtin                         Robert B. Gilmore (pro hac vice)
 George C. Jones                          Philip J. O’Beirne (pro hac vice)
 McELROY, DEUTSCH, MULVANEY               Michael A. Petrino (pro hac vice)
  & CARPENTER, LLP                        Kevin L. Attridge (pro hac vice)
 1300 Mount Kemble Avenue                 Shawna Bray (pro hac vice)
 P.O. Box 2075                            STEIN MITCHELL BEATO &
 Morristown, NJ 07962-2075                MISSNER LLP
 (973) 993-8100                           901 15th Street, N.W., Suite 700
                                          Washington, DC 20005
                                          (202) 737-7777

                             Attorneys for Plaintiffs
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 2 of 32 PageID: 524




                                               TABLE OF CONTENTS
                                                                                                                    Page

 INTRODUCTION .....................................................................................................1

 FACTUAL BACKGROUND ....................................................................................4

 LEGAL STANDARD ................................................................................................7

 ARGUMENT .............................................................................................................8
          I.       PATRIOT’S RELIANCE ON GRANDE IS UNAVAILING, BECAUSE
                   PLAINTIFFS HAVE PLEADED ADDITIONAL FACTS ESTABLISHING
                   PATRIOT’S LIABILITY, AND THIS CIRCUIT’S LAW CONFIRMS
                   THAT PLAINTIFFS’ CLAIMS ARE ACTIONABLE. ......................................8
          II.      PLAINTIFFS DO NOT SEEK TO IMPOSE “TERTIARY” LIABILITY ON
                   PATRIOT. ..............................................................................................10
          III.     PATRIOT IS LIABLE FOR SECONDARY COPYRIGHT
                   INFRINGEMENT. ....................................................................................15

                            Contributory Infringement. .......................................................16

                            1.        Plaintiffs have pleaded facts establishing Patriot’s
                                      knowledge of the infringing conduct. .............................16
                            2.        Plaintiffs have pleaded facts establishing Patriot’s
                                      material contribution to the infringement. ......................17
                            Vicarious Liability. ...................................................................20

                            1.        Plaintiffs have pleaded facts establishing that
                                      Patriot had the right and ability to supervise the
                                      infringing activity. ..........................................................20

                            2.        Plaintiffs have pleaded facts establishing that
                                      Patriot had a direct financial interest in allowing
                                      known repeat infringers continued access to
                                      RCN’s internet service....................................................23
 CONCLUSION ........................................................................................................26


                                                             i
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 3 of 32 PageID: 525




                                     TABLE OF AUTHORITIES
                                                                                                         Page(s)
 Federal Cases
 A&M Records, Inc. v. Napster, Inc.,
     239 F.3d 1004 (9th Cir. 2001) .......................................................................22

 Arista Records LLC v. Lime Grp. LLC,
       784 F. Supp. 2d 398 (S.D.N.Y. 2011) ...........................................................11
 Arista Records LLC v. Usenet.com, Inc.,
       633 F. Supp. 2d 124 (S.D.N.Y. 2009) ...........................................................22

 Arista Records, Inc. v. Flea World, Inc.,
       No. 03-2670 (JBS), 2006 WL 842883 (S.D.N.Y. Oct. 25, 2011) .................23
 Ashcroft v. Iqbal,
      556 U.S. 662 (2009).........................................................................................8
 Bell Atl. v. Twombly,
       550 U.S. 544 (2007).........................................................................................8

 BMG Rights Management (US) LLC v. Cox Commc’ns, Inc.,
     149 F. Supp. 3d 634 (E.D. Va. 2015) ..................................................... 23, 24

 BMG Rights Management (US) LLC v. Cox Commc’ns, Inc.,
     199 F. Supp. 3d 958 (E.D. Va. 2016) ............................................................20

 Broad. Music, Inc. v. Miller Asociates, Inc.,
      No. CIVA 04-1711, 2006 WL 3064107 (W.D. Pa. Oct. 25, 2006) ..............21

 Broad. Music, Inc. v. Prana Hosp., Inc.,
      158 F. Supp. 3d 184 (S.D.N.Y. 2016) ...........................................................10

 Broadcast Music Inc. v. Hemingway’s Café, Inc.,
      No. CIV.A. 03-2670(JBS),
      2006 WL 842883 (D.N.J. Mar. 31, 2006) .............................................. 11, 21

 Burgese v. Starwood Hotels & Resorts Worldwide, Inc.,
      101 F. Supp. 3d 414 (D.N.J. 2015) ..................................................................8



                                                         ii
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 4 of 32 PageID: 526




 Capitol Records, Inc. v. MP3tunes, LLC,
       48 F. Supp. 3d 703 (S.D.N.Y. 2014), aff’d in part and rev’d in part
       sub nom. EMI Christian Music Grp., Inc. v. MP3tunes, LLC,
       840 F.3d 69 (2d Cir. 2016), cert denied sub nom.
       Robertson v. EMI Christian Music Grp., Inc.,
       No. 16-1227, 2017 WL 1365643 (U.S. June 19, 2017) ................... 13, 14, 15

 Capitol Records, Inc. v. Wings Digital Corp.,
       218 F. Supp. 2d 280 (E.D.N.Y. 2002) ...........................................................11

 Capitol Records, LLC v. Escape Media Grp., Inc.,
       No. 12-CV-6646 AJN, 2015 WL 1402049 (S.D.N.Y. Mar. 25, 2015) .........25

 Covington v. Int’l Ass’n of Approved Basketball Officials,
      710 F.3d 114 (3d Cir. 2013) ............................................................................8

 David v. CBS Interactive Inc.,
      No. CV 11-9437 DSF (JCX),
      2012 WL 12884914 (C.D. Cal. July 13, 2012) .............................................12

 Durant v. duPont Publ’g, Inc.,
      No. CV189794MASDEA,
      2019 WL 1433620 (D.N.J. Mar. 29, 2019) ...................................................18

 Ellison v. Robertson,
       357 F.3d 1072 (9th Cir 2004) ................................................................. 23, 24
 Fonovisa, Inc. v. Cherry Auction, Inc.,
      76 F.3d 259 (9th Cir. 1996) ...........................................................................23

 Fowler v. UPMC Shadyside,
      578 F.3d 203 (3d Cir. 2009) ............................................................................8

 Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc.,
      443 F.2d 1159 (2d Cir. 1971) ........................................................................16
 Hedges v. U.S.,
      404 F.3d 744 (3d Cir. 2005) ............................................................................8

 In re Napster Inc. Copyright Litig.,
        No. 3:00-md-1369, 2001 WL 36593841 (N.D. Cal. July 9, 2001) ...............12


                                                      iii
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 5 of 32 PageID: 527




 J & J Sports Prods., Inc. v. Cruz,
       No. CIV.A. 14-2496, 2015 WL 2376290
       (E.D. Pa. May 18, 2015) ................................................................................21

 Leonard v. Stemtech Int’l Inc.,
      834 F.3d 376 (3d Cir. 2016) ....................................................... 16, 18, 20, 24

 Oshiver v. Levin, Fishbein, Sedran & Berman,
       38 F.3d 1380 (3d Cir.1994) .............................................................................8

 Perfect 10, Inc. v. Amazon.com, Inc.,
       508 F.3d 1146 (9th Cir. 2007) .......................................................... 18, 19, 22

 Star Pac. Corp. v. Star Atl. Corp.,
       No. 08-cv-04957 SDW, 2011 WL 2413150 (D.N.J. June 10, 2011),
       aff’d 574 F. App’x 225 (3d Cir. 2014) ................................................... 11, 17
 Sygma Photo News, Inc. v. High Society Magazine, Inc.,
      778 F.2d 89 (2d Cir. 1985) ............................................................................11

 UMG Recordings, Inc. v. Bertelsmann AG,
     222 F.R.D. 408 (N.D. Cal. 2004) ........................................................... 13, 14

 UMG Recordings, Inc. v. Grande Commc’ns Networks, LLC,
     No. 1:17-cv-00365, 2018 WL 1096871 (W.D. Tex. Feb. 28, 2018)...........2, 9

 Warner Bros. Records Inc. v. Charter Commc’ns, Inc.,
      No. 19-cv-00874-RBJ-MEH, 2019 WL 5387099
      (D. Colo. Oct. 21, 2019) ................................................................................25

 Federal Rules
 Fed. R. Civ. P. 12(b)(6)..............................................................................................8




                                                           iv
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 6 of 32 PageID: 528




                                INTRODUCTION

       Patriot Media Consulting LLC (“Patriot”) operated RCN1 as a haven for

 massive online copyright infringement. A part owner of RCN, Patriot is the

 management company that created and implemented RCN’s copyright policies,

 including the decision not to terminate subscribers engaged in repeated acts of

 infringement. As set forth in Plaintiffs’ opposition to RCN’s motion to dismiss,

 Patriot and RCN received over five million notices of infringement, each of which

 identified the IP address of an RCN subscriber who was infringing copyrighted

 music through online file-sharing programs like BitTorrent. The notices identified

 more than 36,000 RCN subscribers who were engaged in repeat infringement, many

 of whom engaged in infringement dozens, hundreds or even thousands of times.

 Patriot directed RCN’s response to the millions of infringement notices. Through

 its active management of RCN and its copyright policies, Patriot was well aware of

 the infringement on RCN’s network. Although Patriot had the legal right and

 practical ability to stop the infringement by implementing a policy to terminate



 1
   “RCN” collectively refers to Defendants RCN Telecom Services, LLC; RCN
 Telecom Services of New York, L.P.; RCN Capital Corp.; RCN Telecom Services
 of Philadelphia, LLC; RCN Telecom Services of Massachusetts, LLC; Starpower
 Communications, LLC; RCN Management Corporation; RCN ISP, LLC; RCN
 Digital Services, LLC; RCN NY LLC 1; RCN Telecom Services (Lehigh), LLC;
 RCN Telecom Services of Illinois, LLC; 21st Century Telecom Services, Inc.; and
 RCN Cable TV of Chicago, Inc.

                                         1
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 7 of 32 PageID: 529




 infringing subscribers, Patriot chose instead to allow the illegal conduct to continue

 unabated so that it and RCN could reap substantial revenues from subscription fees

 that they would not have received if Patriot had directed RCN to terminate infringing

 users’ accounts.

       Plaintiffs filed this lawsuit to hold Patriot and RCN liable for conduct that

 gives rise to contributory and vicarious copyright infringement liability under well

 established law. Having been integrally involved in allowing infringement to run

 rampant on RCN’s network, Patriot cannot escape liability simply by pointing a

 finger at RCN. See Patriot Mem. Supp. Mot. to Dismiss at 4 (Dkt. 30-1) (“Motion”

 or “Mot.”) (“That was RCN’s alleged conduct, not Patriot’s.”). Patriot’s Motion

 fails to provide any sound basis for dismissing Plaintiffs’ First Amended Complaint

 (Dkt. 9) (“Complaint” or “FAC”).

       First, Patriot’s reliance on UMG Recordings, Inc. v. Grande Communications

 Networks, LLC is misplaced. The court’s dismissal of Patriot in that case is

 inapplicable to the instant case, because Plaintiffs have significantly enhanced their

 allegations here to include the facts that Patriot is an owner of RCN; Patriot directed

 RCN’s policies of allowing unlimited infringement on its network; these Patriot-

 directed policies attracted and kept infringing users as paying subscribers on RCN’s

 network; and Patriot reaped a direct financial benefit from that infringement as a

 result. These allegations distinguish the claims against Patriot here from those at

                                           2
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 8 of 32 PageID: 530




 issue in Grande and confirm that Plaintiffs’ claims against Patriot in this case are

 actionable.

       Second, Patriot’s argument that Plaintiffs have asserted an impermissible

 claim for “tertiary” liability cannot be squared with well settled law in the Third

 Circuit and other courts. As discussed below, courts have held that where a

 defendant exercises control over the conduct that gives rise to liability, that

 defendant can be held legally responsible for secondary copyright infringement if its

 actions meet the elements of each claim, as Patriot’s conduct does here.

       Third, Plaintiffs have pleaded facts that plainly establish Patriot’s liability for

 secondary copyright infringement. With respect to the claim for contributory

 infringement, Plaintiffs have alleged both knowledge and material contribution: the

 millions of Rightscorp notices unquestionably established Patriot’s knowledge of

 specific acts of infringement; and Patriot materially contributed to the infringement

 by developing the policies that allowed repeat infringers to have continued access to

 RCN’s internet service, without terminating their accounts or taking other measures

 to stop their unlawful acts. With respect to the claim for vicarious liability, Patriot’s

 liability is similar to RCN’s. It had the right and ability to control the infringing

 subscribers’ conduct, because it could have implemented a policy to terminate their

 accounts.     And like RCN, Patriot enjoyed a direct financial benefit from its

 infringing subscribers. Patriot developed RCN’s policy of allowing infringement

                                            3
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 9 of 32 PageID: 531




 without repercussion, which drew customers to RCN’s high speed internet service.

 Moreover, Patriot reaped subscriber fees from those infringers—fees it would not

 have collected if it had acted responsibly by terminating infringing customers or

 taking other steps to halt the widescale theft of copyrighted content.

       For these reasons, as more fully explained below, as well as those set forth in

 Plaintiffs’ opposition to RCN’s motion to dismiss (which Plaintiffs incorporate by

 reference), the Court should deny Patriot’s Motion.

                            FACTUAL BACKGROUND

       The facts alleged in Plaintiffs’ Complaint plainly state claims against Patriot

 for contributory copyright infringement and vicarious liability. “Plaintiffs are record

 companies that produce, manufacture, distribute, sell, and license the great majority

 of all legitimate commercial sound recordings in this country.” FAC ¶ 2. Defendant

 RCN is an internet service provider that operates out of its corporate headquarters in

 New Jersey; Defendant Patriot provides management services to RCN. Id. ¶ 3.

       In addition to the facts set forth in Plaintiffs’ opposition to RCN’s motion to

 dismiss, the following facts relate to Patriot’s liability for secondary copyright

 infringement.

              Patriot’s Control Over The Copyright Infringement.
       “[D]uring the relevant period, Patriot was responsible for management of

 RCN, including performing executive, legal, and compliance responsibilities, and


                                           4
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 10 of 32 PageID: 532




 formulating and implementing policies with respect to copyright infringement.” Id.

 ¶ 111, 124. “Patriot effectively makes all policy decisions for RCN, specifically

 including any policy regarding copyright infringement.”        Id. ¶ 81.    “Patriot[]

 formulat[es] and implement[s] the business policies, procedures, and practices that

 provide repeat infringers with continued internet service through RCN, without

 consequence.” Id. ¶ 82.

              Patriot’s Knowledge Of The Copyright Infringement.
        “Patriot … provid[es] management and general counsel services to RCN at

 and through its corporate headquarters.” Id. ¶ 13. “Defendants have received more

 than five million notices that RCN’s customers were using RCN’s internet services

 to engage in infringement of copyrighted works, including tens of thousands of

 blatant infringements by repeat infringers of Plaintiffs’ copyrighted works.” Id. ¶ 5.

 “Through notices of infringement from Rightscorp and others, and through other

 means, and by virtue of its management of RCN, Patriot knew that RCN’s network

 was being used for copyright infringement on a massive scale, and also knew of

 specific subscribers engaged in such repeated and flagrant infringement.” Id. ¶ 114;

 see also ¶¶ 71, 113. Therefore, “through its role in providing management services

 to RCN, Patriot, too, had actual and ongoing specific knowledge of the[] repeat

 infringements [Plaintiffs specifically identify in their First Amended Complaint].”

 Id. ¶ 71.


                                           5
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 11 of 32 PageID: 533




             Patriot’s Material Contribution To The Copyright Infringement.
       “Despite the continuous and frequent notifications to Defendants of specific

 instances of infringement and repeat infringement committed by RCN’s subscribers,

 Defendants refused to take meaningful action against RCN subscribers who were

 repeat infringers.” Id. ¶ 73. “Patriot directed RCN’s response to allegations of

 copyright infringement occurring on the RCN network, including RCN’s decision

 not to terminate repeat copyright infringers.” Id. ¶ 81.         “Patriot facilitated,

 encouraged, and materially contributed to such infringement by having RCN

 continue to provide its network and the facilities necessary for its subscribers to

 commit repeat infringements.” Id. ¶ 114; see also ¶ 7.

       “Defendants failed to terminate the accounts of repeat infringers or take any

 other meaningful action to curb this ongoing theft. Instead, Defendants continued

 to provide known infringing customers with RCN’s internet services.” Id. ¶ 5. “By

 ignoring the repeat infringement notifications and refusing to take action against

 repeat infringers, and instead providing those customers with ongoing internet

 service, Defendants made a deliberate decision to contribute to known copyright

 infringement.” Id. ¶ 72.

             Patriot’s Financial Benefit From The Copyright Infringement.
       “Patriot engaged in this conduct because of its financial interest in the amount

 of revenue RCN generated from continuing to provide internet service to known


                                           6
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 12 of 32 PageID: 534




 infringing users.” Id. ¶ 83 “Patriot is an owner of RCN.” Id. ¶ 81. “By virtue of its

 ownership interest in and control over RCN, Patriot enjoys a direct financial benefit

 in RCN infringing customers’ wrongful activity, in the same manner as does RCN.”

 Id. ¶ 126.

       The ability to conduct illegal downloading provided “a draw for infringing

 subscribers” and “allowed Defendants to attract, retain, and charge higher fees to

 subscribers.” Id. ¶ 7. “Defendants’ failure to adequately police RCN’s infringing

 subscribers was also a draw for customers to purchase RCN’s internet services and

 to use those services to infringe Plaintiffs’ copyrighted sound recordings … [and]

 attracted those subscribers to use RCN’s service to do so.” Id. “Defendants obtained

 a direct financial benefit from the subscribers’ infringing activity in the form of

 monthly subscription fees that they would not have received if they had terminated

 those subscribers’ accounts. Defendants also reaped benefits in the form of good

 will from customers and potential customers who sought to, and were able to, steal

 music on RCN’s network with impunity.” Id. ¶ 8; see also id. ¶ 73. Therefore,

 “Patriot … at all relevant times has derived a direct financial benefit from the

 infringement of Plaintiffs’ copyrights.” Id. ¶ 125; see also id. ¶ 7.

                                LEGAL STANDARD

       When considering motions to dismiss under Rule 12(b)(6), courts must

 “accept all factual allegations as true, construe the complaint in the light most

                                            7
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 13 of 32 PageID: 535




 favorable to the plaintiff, and determine whether, under any reasonable reading of

 the complaint, the plaintiff may be entitled to relief.” Fowler v. UPMC Shadyside,

 578 F.3d 203, 210 (3d Cir. 2009) (internal quotations omitted) (citing Bell Atl. v.

 Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009)). “The

 pleading standard ‘is not akin to a probability requirement’” and a plaintiff “does not

 have to set out in detail the facts upon which he bases his claim[,]” but “merely has

 to state a ‘plausible claim for relief.’” Covington v. Int’l Ass’n of Approved

 Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (quoting Iqbal, 556 U.S. at

 679).

         “Only the allegations in the complaint, and matters of public record, orders,

 exhibits attached to the complaint and items appearing in the record of the case are

 taken into consideration” when a court evaluates a motion under Rule 12(b)(6).

 Burgese v. Starwood Hotels & Resorts Worldwide, Inc., 101 F. Supp. 3d 414, 419

 (D.N.J. 2015) (citing Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380,

 1384 n. 2 (3d Cir.1994)).

         Ultimately, it is the defendant’s burden to “show[] that no claim has been

 presented.” Hedges v. U.S., 404 F.3d 744, 750 (3d Cir. 2005).

                                    ARGUMENT

 I.      PATRIOT’S RELIANCE ON GRANDE IS UNAVAILING, BECAUSE PLAINTIFFS
         HAVE PLEADED ADDITIONAL FACTS ESTABLISHING PATRIOT’S LIABILITY,



                                           8
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 14 of 32 PageID: 536




         AND THIS CIRCUIT’S LAW CONFIRMS THAT PLAINTIFFS’ CLAIMS ARE
         ACTIONABLE.

         At the outset, Patriot’s reliance on UMG Recordings, Inc. v. Grande

 Communications Networks, LLC2 is misplaced. Patriot attempts to support its

 argument for dismissal by contending that the Grande case (in which claims against

 Patriot were dismissed) and the instant case involve the same parties and the same

 alleged misconduct. Mot. at 1-2. But the factual allegations in this case are different.

 Plaintiffs have pleaded numerous additional facts, including the following:

             “Patriot is an owner of RCN,” FAC ¶ 81;

             “Patriot effectively makes all policy decisions for RCN, specifically
              including any policy regarding copyright infringement.” Id. ¶ 81;

             “Patriot engaged in this conduct because of its financial interest in the
              amount of revenue RCN generated from continuing to provide internet
              service to known infringing users.” Id. ¶ 83;

             “[Patriot’s and RCN’s] failure to adequately police RCN’s infringing
              subscribers was also a draw for customers to purchase RCN’s internet
              services and to use those services to infringe Plaintiffs’ copyrighted
              sound recordings … [and] attracted those subscribers to use RCN’s
              service to do so.” Id.;

             “[Patriot and RCN] obtained a direct financial benefit from the
              subscribers’ infringing activity in the form of monthly subscription fees
              that they would not have received if they had terminated those
              subscribers’ accounts. Defendants also reaped benefits in the form of
              good will from customers and potential customers who sought to, and
              were able to, steal music on RCN’s network with impunity.” Id. ¶ 8;
              see also ¶ 73; and

 2
     No. 1:17-cv-00365, 2018 WL 1096871 (W.D. Tex. Feb. 28, 2018).

                                            9
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 15 of 32 PageID: 537




            Therefore, “Patriot … at all relevant times has derived a direct financial
             benefit from the infringement of Plaintiffs’ copyrights.” Id. ¶ 125; see
             also ¶ 7.

       As discussed below, these key allegations—which Patriot declined to address

 in its Motion—relate to the elements of secondary copyright infringement, including

 the material contribution element of contributory liability, as well as the right to

 control and supervise, and the direct financial benefit, elements of vicarious liability.

 Plaintiffs have therefore alleged additional new facts that distinguish this case from

 Grande, and confirm Plaintiffs’ claims against Patriot are actionable.3

 II.   PLAINTIFFS DO NOT SEEK TO IMPOSE “TERTIARY” LIABILITY ON
       PATRIOT.

       Patriot argues that “Plaintiffs are seeking to hold Patriot secondarily liable for

 RCN’s alleged secondary liability, which amounts to impermissible ‘tertiary’

 liability.” Mot. at 5. But that argument cannot be squared with the law. “[A]ll

 entities and persons who ‘participate in, exercise control over, or benefit from’ a

 copyright infringement are jointly and severally vicariously liable as copyright

 infringers.” Broad. Music, Inc. v. Prana Hosp., Inc., 158 F. Supp. 3d 184, 193

 (S.D.N.Y. 2016) (quoting Sygma Photo News, Inc. v. High Society Magazine, Inc.,



 3
  Moreover, Plaintiffs respectfully submit that the dismissal of the claims against
 Patriot with prejudice in the Grande case was incorrect, and that Plaintiffs should
 have been allowed to amend their pleadings against Patriot in that case.

                                            10
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 16 of 32 PageID: 538




 778 F.2d 89, 92 (2d Cir. 1985)). See also Star Pac. Corp. v. Star Atl. Corp., No.

 CIV.A. 08-04957 SDW, 2011 WL 2413150 (D.N.J. June 10, 2011), aff’d in relevant

 part, 574 F. App’x 225 (3d Cir. 2014) (holding corporation, its executives and

 shareholders liable for copyright infringement); Broadcast Music Inc. v.

 Hemingway’s Café, Inc., No. CIV.A. 03-2670(JBS), 2006 WL 842883, *4-5 (D.N.J.

 Mar. 31, 2006) (granting summary judgment for plaintiff on secondary infringement

 claims against defendant café, its owners and managers, and holding that

 “[i]ndividual infringers can be held personally liable, jointly and severally, with

 corporate infringers for each act of copyright infringement”).

       In Arista Records LLC v. Lime Grp. LLC, the court examined numerous cases

 and concluded that “[i]t is well established that ‘[a]ll persons and corporations who

 participate in, exercise control over or benefit from an infringement are jointly and

 severally liable as copyright infringers.’” 784 F. Supp. 2d 398, 437 (S.D.N.Y. 2011)

 (citing cases). The Arista Records court went on to state that “[t]hese principles

 apply equally to claims of direct infringement and claims based on secondary

 liability.” Id. at 438 (citing Capitol Records, Inc. v. Wings Digital Corp., 218 F.

 Supp. 2d 280, 284-85 (E.D.N.Y. 2002) (emphasis added) (finding that CEO of

 defendant corporation could be individually liable for contributory and vicarious

 infringement committed by corporation)).




                                          11
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 17 of 32 PageID: 539




       Patriot relies on two cases from outside this Circuit to support its “tertiary

 liability” theory. But those two cases—a district court decision in the Napster

 litigation, In re Napster Inc. Copyright Litig., No. 3:00-md-1369, 2001 WL

 36593841 (N.D. Cal. July 9, 2001), and David v. CBS Interactive Inc., No. CV 11-

 9437 DSF (JCX), 2012 WL 12884914 (C.D. Cal. July 13, 2012)— are inapposite.4

 At most, they stand for the unremarkable proposition that a passive third-party who

 has not taken any action contributing to infringement, has not directed or controlled

 the infringing activity, and has no other duty to act which it has failed to meet, cannot

 be held secondarily liable for copyright infringement.

       But that is a far cry from Plaintiffs’ allegations against Patriot. As Plaintiffs’

 Complaint make clear, Patriot is at the center of this suit. “Patriot effectively makes

 all policy decisions for RCN, specifically including any policy regarding copyright


 4
   The Napster decision involved claims that individual investors/owners of Napster
 were themselves liable for Napster’s infringing activity. 2001 WL 36593841, at *1.
 Analyzing both vicarious and contributory liability theories, the Court found that the
 plaintiffs simply had not alleged any conduct—either affirmative activity or a failure
 to act when required—that supported imposing liability on the individual
 defendants, whether such liability was described as traditional secondary liability or
 cast as “tertiary” liability. Id. at **2-4. The plaintiffs in David alleged that the
 website CNet made available for download a variety of different types of software,
 including peer-to-peer file sharing software (such as BitTorrent). The Court
 characterized this allegation, standing alone, as tantamount to a “tertiary” liability
 assertion, which failed to state a claim. 2012 WL 12884914, at *4. However, Patriot
 fails to mention that David concluded CNet could be liable for copyright
 infringement under a different theory. Id. at *5.


                                            12
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 18 of 32 PageID: 540




 infringement.” FAC ¶ 81. See UMG Recordings, Inc. v. Bertelsmann AG, 222

 F.R.D. 408, 412 (N.D. Cal. 2004) (defendant can be held liable where it exercises

 “control over [a company’s] operations and direct[s] the infringing activities”).

 Patriot affirmatively performed executive, general counsel, and management

 functions for RCN, including making and implementing all policy decisions

 regarding copyright infringement and responses (or failures to respond) to notices of

 infringement. See supra Factual Background § A. Patriot therefore was directly

 involved in the actions and inactions of RCN that gave rise to the infringing conduct.

       Indeed, other courts have rejected the “tertiary liability” label that Patriot tries

 to slap on garden-variety secondary infringement claims. Plaintiffs’ suit against

 Patriot is far more similar to these cases, such as Bertelsmann and Capitol Records,

 Inc. v. MP3tunes, LLC, 48 F. Supp. 3d 703, 713 (S.D.N.Y. 2014),5 where the courts

 denied defendants’ attempts to recast proper claims of secondary infringement as so-

 called “tertiary” liability. Bertelsmann, decided after the Napster decision Patriot

 cites, involved claims against the upstream owner of the Napster company. The

 defendants there, like Patriot here, argued that the plaintiffs supposedly sought


 5
  aff’d in part, rev’d in part and remanded sub nom. EMI Christian Music Grp., Inc.
 v. MP3tunes, LLC, 840 F.3d 69 (2d Cir. 2016), withdrawn from bound volume,
 and aff’d in part, rev’d in part and remanded sub nom. EMI Christian Music Grp.,
 Inc. v. MP3tunes, LLC, 844 F.3d 79 (2d Cir. 2016), cert. denied sub nom. Robertson
 v. EMI Christian Music Grp., Inc., No. 16-1227, 2017 WL 1365643 (U.S. June 19,
 2017).

                                            13
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 19 of 32 PageID: 541




 impermissible tertiary liability: “According to defendants, plaintiffs thus state claims

 for what this court has termed ‘tertiary infringement’—vicarious or contributory

 assistance to a vicarious or contributory infringer, here Napster—and towards which

 this court has previously expressed disfavor.”        222 F.R.D. at 412.       But the

 Bertelsmann court soundly rejected that argument:

       Defendants have not properly characterized plaintiffs’ complaints.
       Rather than alleging that defendants merely supplied Napster with
       necessary funding (serving as a “but for” cause of Napster’s subsequent
       activities)—or accusing defendants of contributory and vicarious
       infringement in purely conclusory fashion—plaintiffs have specifically
       accused defendants of assuming control over Napster’s operations and
       directing the infringing activities that gave rise to the original Napster
       litigation.
 Id. (emphasis added). The court concluded that “such allegations state a viable claim

 for relief under theories of both contributory and vicarious liability.” Id. at 414.

       MP3tunes further confirms that Plaintiffs’ liability claims against Patriot are

 actionable. There, the defendants were a file-sharing website and its individual

 owner and operator. Even though the court was receptive to some of the defendants’

 arguments, it rejected the individual defendant’s assertion that “there is no legal

 basis for ‘tertiary liability’—that is, Robertson’s secondary liability for MP3tunes’

 secondary liability,” concluding that “an individual defendant can be held personally

 liable for claims of direct and secondary liability of a corporation.” (emphasis in

 original).   MP3tunes, 48 F. Supp. 3d at 713.           The district court explicitly



                                           14
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 20 of 32 PageID: 542




 distinguished the Napster decision that Patriot cites, finding that “more recent and

 persuasive authorities” rejected the crabbed reading of secondary liability that the

 individual defendant urged. Id. The Second Circuit affirmed the district court

 judgment in this regard. 844 F.3d at 86.

        For all these reasons, and based on the facts alleged in this case (as set forth

 above), Patriot is liable under traditional secondary infringement law, just like the

 supposedly “tertiary” defendants in Bertelsmann, MP3tunes, and Arista Records.

 III.   PATRIOT IS LIABLE FOR SECONDARY COPYRIGHT INFRINGEMENT.

        Patriot has responded to Plaintiffs’ claims for contributory and vicarious

 liability by omitting or mischaracterizing Plaintiffs’ factual allegations. Patriot’s

 Motion frequently cites a single, less-detailed allegation from Plaintiffs’ Complaint,

 while failing to acknowledge other more detailed allegations that relate to the same

 issue. Indeed, Patriot disregards the vast majority of Plaintiffs’ allegations set forth

 in the Factual Background section, supra. For example, nowhere in its brief does

 Patriot even acknowledge Plaintiffs’ allegations that “Patriot effectively makes all

 policy decisions for RCN, specifically including any policy regarding copyright

 infringement” or that “Patriot is an owner of RCN.” FAC ¶ 81. The Court, of course,

 should assess all of the allegations in Plaintiffs’ Complaint, as required by Iqbal and

 Twombly, and not the cherry-picked facts that Patriot selects for its Motion.




                                            15
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 21 of 32 PageID: 543




              Contributory Infringement.
       “To establish a claim of contributory infringement, a plaintiff must show: (1)

 a third party directly infringed the plaintiff’s copyright; (2) the defendant knew that

 the third party was directly infringing; and (3) the defendant materially contributed

 to or induced the infringement.” Leonard v. Stemtech Int’l Inc., 834 F.3d 376, 387

 (3d Cir. 2016) (citing Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443

 F.2d 1159, 1162 (2d Cir. 1971)). Plaintiffs have pleaded plausible allegations that

 Patriot had knowledge of the infringement and materially contributed to the third

 parties’ misconduct.

              1.     Plaintiffs have pleaded facts establishing Patriot’s knowledge
                     of the infringing conduct.
       Patriot’s direction and management of RCN, in the specific areas relevant to

 this suit (executive, legal, and compliance functions, and in particular making all

 policy decisions regarding copyright infringement) establish that Patriot had actual

 knowledge of, or was willfully blind to, subscribers’ copyright infringement.

 Patriot’s only argument with respect to the knowledge element of a claim for

 contributory infringement is that Plaintiffs rely on “conclusory allegations.” Mot. at

 7. But the Complaint includes a bevy of factual allegations that plausibly plead

 Patriot’s knowledge:

            “Defendants received more            than   five   million   notices    [of
             infringement,]” FAC ¶ 5;


                                           16
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 22 of 32 PageID: 544




            Patriot’s management of RCN occurs “at and through [RCN’s]
             corporate headquarters,” FAC ¶ 13;

            “Patriot effectively makes all policy decisions for RCN, specifically
             including any policy regarding copyright infringement,” FAC ¶ 81;
             and

            “Patriot directed RCN’s response to allegations of copyright
             infringement occurring on the RCN network, including RCN’s
             decision not to terminate repeat copyright infringers.” Id.

 See also Factual Background § B, supra. As discussed in Plaintiffs’ opposition to

 RCN’s motion to dismiss, it is well settled that receipt of the Rightscorp notices

 establishes actual knowledge.      Moreover, the allegations of Patriot’s active

 involvement in the management and operation of RCN, especially with regard to

 copyright infringement on RCN’s network, further satisfy the knowledge element

 for Plaintiffs’ claim of contributory infringement against Patriot. See Star Pac.

 Corp., 2011 WL 2413150, at *5 (defendant “actively participated in SAC–NJ’s

 management and operation. Hence, he was aware that SAC–NJ sold products and

 merchandise bearing SPC’s copyrighted designs. Therefore, he materially

 contributed to SAC–NJ’s infringing activities.”).

              2.    Plaintiffs have pleaded facts establishing Patriot’s material
                    contribution to the infringement.
       Patriot contends that “material contribution” “is not an independent basis for

 contributory liability,” and that Plaintiffs must instead allege that Patriot “induced



                                          17
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 23 of 32 PageID: 545




 or encouraged” RCN subscribers to infringe. Mot. at 8-9. But as explained in

 Plaintiffs’ opposition to RCN’s motion to dismiss, at Argument § IV.B.1, Third

 Circuit law is clear that a plaintiff may satisfy this element of a claim for contributory

 infringement by establishing that the defendant either materially contributed to, or

 induced, the infringement at issue. See Leonard, 834 F.3d at 387; see also Durant

 v. duPont Publ’g, Inc., No. CV189794MASDEA, 2019 WL 1433620, at *2 (D.N.J.

 Mar. 29, 2019) (Shipp, J.) (contributory infringement requires that “the defendant

 materially contributed to or induced the infringement”).6 As discussed below,

 Patriot materially contributed to the infringement through its management of RCN,

 including specifically RCN’s copyright policies, and its participation in the decision

 not to terminate repeat infringers.

       Patriot also argues that it cannot be held liable for contributory infringement

 because it does not provide the “site and facilities” for any direct infringement. Mot.

 at 9. But none of the case law cited by Patriot holds that the provision of the site and


 6
  Even if allegations of inducement were required to establish material contribution
 (which they are not), Plaintiffs have alleged that “Patriot directed RCN’s response
 to allegations of copyright infringement occurring on the RCN network, including
 RCN’s decision not to terminate repeat copyright infringers.” FAC ¶ 81. This fact
 is more than sufficient to support the reasonable inference that Patriot induced
 copyright infringement, by providing a haven for known infringers to continue their
 unlawful conduct free from repercussions. And to the extent Patriot contends that
 Plaintiffs must allege an “affirmative act by Patriot to induce” infringement, Mot. at
 9, Patriot’s decision not to terminate repeat infringers is an affirmative act. FAC ¶¶
 81-82.

                                            18
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 24 of 32 PageID: 546




 facilities is a requirement of a claim for contributory infringement. In any event, as

 manager and part-owner of RCN, Patriot does in fact provide the “site and facilities”

 to known repeat infringers. Patriot also develops and administers the policies and

 practices that allowed such customers’ continued access to RCN’s service, even in

 the wake of Defendants’ receipt of millions of notices of those users’ wrongful

 conduct. See Factual Background § C. In particular, Plaintiffs have alleged that

 “Patriot directed RCN’s response to allegations of copyright infringement occurring

 on the RCN network, including RCN’s decision not to terminate repeat copyright

 infringers.” FAC ¶ 81. These facts are more than sufficient to draw a reasonable

 inference that Patriot materially contributed to the infringement. See Perfect 10, Inc.

 v. Amazon.com, Inc., 508 F.3d 1146, 1172 (9th Cir. 2007) (“There is no dispute that

 Google substantially assists websites to distribute their infringing copies to a

 worldwide market and assists a worldwide audience of users to access infringing

 materials.”).

       Similarly incorrect is Patriot’s argument that Plaintiffs fail to show that

 Patriot’s conduct “bear[s] some direct relationship to the infringing acts” or that

 Patriot “act[ed] in concert with the [direct] infringer[s].” Mot. at 9. Plaintiffs have

 pleaded that Patriot granted known serial infringers continued access to RCN’s

 internet services. Patriot therefore “knowingly t[ook] steps that [were] substantially

 certain to result in such direct infringement.” Perfect 10, 508 F.3d at 1171. Patriot

                                           19
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 25 of 32 PageID: 547




 had the legal right and the practical ability to implement a policy that would

 terminate the accounts of subscribers who were repeat infringers. Having failed to

 do so, Patriot cannot avoid liability for contributory infringement. BMG Rights

 Management (US) LLC v. Cox Commc’ns, Inc., 199 F. Supp. 3d 958, 976 (E.D. Va.

 2016) (finding material contribution where defendant “ignored specific notices of

 infringing activity and continued to provide material support to its users’

 infringement of [Plaintiffs’] works despite its ability to suspend or terminate

 customers with the push of a button”).

              Vicarious Liability.
       To establish a claim for vicarious liability: “a plaintiff must prove that the

 defendant had (1) the right and ability to supervise or control the infringing activity;

 and (2) a direct financial interest in such activities.” Leonard, 834 F.3d at 388.

 Plaintiffs’ factual allegations against Patriot easily meet this standard.

              1.     Plaintiffs have pleaded facts establishing that Patriot had the
                     right and ability to supervise the infringing activity.
       Plaintiffs allege that Patriot controls and directs RCN’s activities, and thus has

 the right and ability to stop the infringing conduct of RCN’s subscribers. Patriot

 asserts that Plaintiffs fail to state a claim by alleging Patriot’s control in merely

 conclusory fashion, and by providing no facts showing that Patriot has the ability to




                                            20
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 26 of 32 PageID: 548




 control infringers on RCN’s network. Mot. at 11. But once again, Patriot omits

 multiple allegations that refute its arguments:

        Patriot runs the key executive management functions for RCN, FAC ¶¶
         111, 124;

        “Defendants failed to terminate the accounts of repeat infringers or take
         any other meaningful action to curb this ongoing theft. Instead,
         Defendants continued to provide known infringing customers with RCN’s
         internet services,” id. ¶ 5;

        “By ignoring the repeat infringement notifications and refusing to take
         action against repeat infringers, and instead providing those customers
         with ongoing internet service, Defendants made a deliberate decision to
         contribute to known copyright infringement,” id. ¶ 72;

        “Patriot effectively makes all policy decisions for RCN, specifically
         including any policy regarding copyright infringement,” id. ¶ 81; and

        “Patriot directed RCN’s response to allegations of copyright infringement
         occurring on the RCN network, including RCN’s decision not to terminate
         repeat copyright infringers.” Id.

 These allegations more than suffice under this Court’s precedents. In Hemingway’s

 Café, for example, BMI sued the owner and manager that oversaw and operated the

 café which played the infringing music. The Court found that the owner and

 manager had the “right and ability to direct and control the activities of

 Hemingway’s on the three days in question, and had a direct financial interest in

 Hemingway’s”—facts which the Court found were sufficient to grant summary

 judgment to the plaintiff. 2017 WL 2804951, at *5. The same reasoning applies to

 Patriot, which had control over RCN’s conduct and had a financial interest in

                                           21
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 27 of 32 PageID: 549




 allowing infringement to continue, as discussed above. See also J & J Sports Prods.,

 Inc. v. Cruz, No. CIV.A. 14-2496, 2015 WL 2376290, at *4 (E.D. Pa. May 18, 2015)

 (holding defendant liable based on her “role in the company” because “she had the

 ability to supervise the violative activity (whether she did or not), and […] financial

 benefits flowed to her because of the violative conduct.”); Broad. Music, Inc. v.

 Miller Associates, Inc., No. CIVA 04-1711, 2006 WL 3064107, at *6 (W.D. Pa. Oct.

 25, 2006) (holding officers individually liable because they “have primary

 responsibility for the operation and management of the company, and have the right

 and ability to supervise its activities.”).

        Patriot further asserts that “[t]he only actual Patriot conduct identified in the

 Complaint” is Plaintiffs’ allegation that Patriot “formulat[es] and implement[s] the

 business policies, procedures, and practices that provide repeat infringers with

 continued internet service through RCN, without consequence.” Mot. at 11-12

 (quoting id. ¶ 82). Relying on Perfect 10, Patriot contends that even if this conduct

 is proven true, it does not plausibly demonstrate control because it does not show

 that Patriot has the ability to stop the infringement. 508 F.3d at 1175. This

 conclusion is nonsensical. Plaintiffs have alleged that Patriot was the decision-

 maker for the policies that gave the green light to the direct infringers; although

 Patriot chose to allow infringement to continue, it could have chosen to take steps to

 stop or limit the infringement. The Court should not credit Patriot’s argument to the

                                               22
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 28 of 32 PageID: 550




 contrary. Indeed, the Ninth Circuit has held that “[t]he ability to block infringers’

 access to a particular environment for any reason whatsoever is evidence of the right

 and ability to supervise.” A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1023

 (9th Cir. 2001).7 See also Arista Records v. Usenet.com, Inc., 633 F. Supp. 2d 124,

 157 (S.D.N.Y. June 30, 2009) (quoting A&M Records, 239 F.3d at 1023). And in

 Cox, a case brought by music copyright owners against another ISP for conduct

 similar to RCN’s and Patriot’s, the court observed that “Cox also provides a crucial

 service to the infringements alleged in this case, which gives Cox the practical ability

 to stop or limit infringement.”         BMG Rights Management (US) LLC v. Cox

 Commc’ns, Inc., 149 F. Supp. 3d 634, 675 (E.D. Va. 2015). The court concluded

 that “[i]t is therefore a reasonable inference that the result of an internet service

 provider exercising its ability to suspend or terminate account holders stops or limits

 infringement.” Id. at 674. That is precisely what Plaintiffs have alleged, and it is

 sufficient to state a claim against Patriot.

                2.     Plaintiffs have pleaded facts establishing that Patriot had a
                       direct financial interest in allowing known repeat infringers
                       continued access to RCN’s internet service.
          To establish a direct financial benefit, a plaintiff need only show that “there is

 a causal relationship between the infringing activity and any financial benefit a



 7
     As amended (Apr. 3, 2001), aff’d 284 F.3d 1091 (9th Cir. 2002).

                                              23
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 29 of 32 PageID: 551




 defendant reaps.” Ellison v. Robertson, 357 F.3d 1072 (9th Cir 2004). The financial

 benefit need not be “directly tied to [the] sale of particular infringing items.”

 Fonovisa, Inc. v. Cherry Auction, Inc. 76 F.3d 259, 263 (9th Cir. 1996). As

 discussed more fully in Plaintiffs’ opposition to RCN’s motion to dismiss at

 Argument § III.A, which Plaintiffs incorporate by reference here, a plaintiff can

 satisfy the financial benefit element by showing that the availability of infringing

 material acts a draw for customers, even if it is not a significant draw. Arista

 Records, Inc. v. Flea World, Inc., No. 03-2670 (JBS), 2006 WL 842883, at *12

 (D.N.J. Mar. 31, 2006) (citing Fonovisa, Inc., 76 F.3d at 263). See also Leonard,

 834 F.3d at 389 (“Financial benefit exists where the availability of infringing

 material acts as a draw for customers.”) (quoting Ellison, 357 F.3d 1072, at 1078-79

 (9th Cir. 2004)). Plaintiffs have pleaded that the ability of RCN customers to use its

 high internet speeds “without facing any repercussions from RCN and Patriot, acts

 as a powerful draw for RCN’s subscribers, who utilize RCN’s service to download

 infringing music files using BitTorrent.” FAC ¶ 99. See also id. ¶ 7 (“[Patriot’s and

 RCN’s] failure to adequately police RCN’s infringing subscribers was also a draw

 for customers to purchase RCN’s internet services and to use those services to

 infringe Plaintiffs’ copyrighted sound recordings … [and] attracted those subscribers

 to use RCN’s service to do so.”).




                                          24
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 30 of 32 PageID: 552




       Moreover, the infringer-friendly termination policy that Patriot helped

 develop and implement was itself a draw for infringing subscribers. That was the

 conclusion in Charter Communications, where Plaintiffs alleged that Charter’s

 “failure to stop or take other action in response to notices of infringement is a draw

 to current and prospective subscribers to purchase and use Defendant’s internet

 service to pirate Plaintiffs’ copyrighted works.” Warner Bros. Records Inc. v.

 Charter Commc’ns, Inc., No. 19-cv-00874-RBJ-MEH, 2019 WL 5387099, at *5 (D.

 Colo. Oct. 21, 2019). The Magistrate Judge’s Report and Recommendation found

 such allegations sufficient to state a claim, denying Charter’s motion to dismiss. The

 same reasoning applies to Patriot. Plaintiffs have alleged that “subscribers who

 sought to engage in online infringement knew that they could do so on RCN’s

 network with impunity, which attracted those subscribers to use RCN’s service to

 do so.” FAC ¶ 100.

       Patriot argues that Plaintiffs allege no facts that can prove that Patriot actually

 sees any of the money earned through infringement. Mot. at 10. But “evidence of

 financial gain is not necessary to prove vicarious liability as long as the service

 provider has an economic incentive to tolerate infringing conduct.”             Capitol

 Records, LLC v. Escape Media Grp., Inc., No. 12-CV-6646 AJN, 2015 WL

 1402049, at *42 (S.D.N.Y. Mar. 25, 2015). Regardless, Plaintiffs have alleged that

 Patriot receives revenue from infringing customers that it would forego if it

                                           25
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 31 of 32 PageID: 553




 terminated them, supplying the company with a strong financial incentive to allow

 unlimited infringement. See FAC ¶ 8 (“By continuing to provide known repeat

 infringers with the internet service they use to commit their infringement,

 Defendants obtained a direct financial benefit from the subscribers’ infringing

 activity in the form of monthly subscription fees that they would not have received

 if they had terminated those subscribers’ accounts.”); id. ¶ 126 (“By virtue of its

 ownership interest in and control over RCN, Patriot enjoys a direct financial benefit

 in RCN infringing customers’ wrongful activity, in the same manner as does

 RCN.”). As explained in Plaintiffs’ opposition to RCN’s motion to dismiss, that

 incentive establishes a financial benefit for purposes of stating a claim.

       In other words, Patriot, like RCN, profits from tolerating and facilitating the

 infringement, by refusing to terminate repeat infringing subscribers, and by reaping

 ongoing fees from such customers.

                                   CONCLUSION

       Plaintiffs respectfully request that the Court deny Patriot’s Motion. 8




 8
   However, if the Court finds any of the allegations insufficient, Plaintiffs
 respectfully request that the Court allow Plaintiffs to amend their Complaint, rather
 than dismiss it with prejudice.

                                           26
Case 3:19-cv-17272-MAS-ZNQ Document 53 Filed 02/18/20 Page 32 of 32 PageID: 554




 Dated: February 18, 2020           Respectfully submitted,

                                    s/ Thomas R. Curtin
                                    Thomas R. Curtin
                                    George C. Jones
                                    McElroy, Deutsch, Mulvaney
                                     & Carpenter, LLP
                                    1300 Mount Kemble Ave., P.O. Box 2075
                                    Morristown, NJ 07962-2075
                                    Telephone: (973) 401-7117
                                    Facsimile: (973) 425-0161
                                    tcurtin@mdmc-law.com
                                    gjones@mdmc-law.com

                                    Robert B. Gilmore (admitted pro hac vice)
                                    Philip J. O’Beirne (admitted pro hac vice)
                                    Michael A. Petrino (admitted pro hac vice)
                                    Kevin L. Attridge (admitted pro hac vice)
                                    Shawna Bray (admitted pro hac vice)
                                    Stein Mitchell Beato & Missner LLP
                                    901 15th Street NW
                                    Washington, DC 20005
                                    Telephone: (202) 737-7777
                                    Facsimile: (202) 296-8312
                                    rgilmore@steinmitchell.com
                                    pobeirne@steinmitchell.com
                                    mpetrino@steinmitchell.com
                                    kattridge@steinmitchell.com
                                    sbray@steinmitchell.com

                                    Attorneys for Plaintiffs




                                      27
